EXHIBIT PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT ("Agreement"), dated for reference purposes, July 2, 2008, is hereby executed by and between Sinclair Educational Archaeological Research Expeditions, Inc., Vanessa E. Friedman, and James J. Sinclair, herein referred to as ("Sellers"), and Seafarer Exploration, Inc. ("Buyer"). RECITALS Whereas Sellers are the Company known as Sinclair Educational Archaeological Research Expeditions, Inc., ("SEAREX"), Vanessa E. Friedman, and James J.
